Citation Nr: 0902378	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  05-32 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder.

2.  Entitlement to a rating higher than 10 percent for left 
leg shell fragment wounds with retained metallic foreign 
body.

3.  Entitlement to a rating higher than 10 percent for left 
thigh shell fragment wound with retained metallic foreign 
body.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California that denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  Post-traumatic stress disorder is not productive of 
occupational and social impairment with reduced reliability 
and productivity.  

2.  The left leg shell fragment wounds involving Muscle Group 
XI with retained metallic foreign body is not show to be 
productive of moderately severe impairment.  

3.  The left thigh shell fragment wound involving Muscle 
Group XIII with retained metallic foreign body is not show to 
be productive of moderately severe impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 30 percent 
for post-traumatic stress disorder are not met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.125-4.130, Diagnostic Code 9411 (2008).

2.  The criteria for a rating higher than 10 percent for left 
leg shell fragment wound with retained metallic foreign body 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.56, Diagnostic 
Code 5311 (2008).

3.  The criteria for a rating higher than 10 percent for left 
thigh shell fragment wound with retained metallic foreign 
body have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.56, 
Diagnostic Code 5313 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in December 2004, March 2006, February 2008 
and August 2008.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Goodwin v. Peake, 22 Vet. 
App. 128 (2008).  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the veteran's appeal.  

The veteran essentially contends that the evaluations 
assigned for his PTSD and for his shell fragment wounds of 
the left lower extremity do not accurately reflect the 
severity of those disabilities.  Disability evaluations are 
determined by evaluating the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing the symptomatology with 
the criteria set forth in the Schedule for Rating 
Disabilities.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and the residual conditions in civilian life.  Generally, the 
degree of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity to 
the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, the Board will consider 
whether separate ratings may be assigned for separate periods 
of time based on facts found, a practice known as "staged 
ratings," whether it is an initial rating case or not.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In addition, in 
evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement and weakness.  38 C.F.R. 
§§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).


Post-traumatic Stress Disorder

In November 2004, the veteran filed his initial claim of 
service connection for post-traumatic stress disorder.

Upon VA examination in January 2005, it was noted that the 
veteran had been married since 1982.  The veteran submitted 
that he was experiencing sleep disturbances with nightmares 
twice a week, intrusive thoughts, avoidance of stimuli, poor 
concentration, isolative tendencies, an increased startle 
response, and mild irritability.  The veteran reported for 
the examination appropriately dressed and maintained good eye 
contact and appropriate behavior throughout the examination.  
Mental status examination did not reveal any impairment in 
thought processes or communication.  He was oriented in al 
three spheres.  His speech was fluent and logically 
constructed.  There was no evidence of psychotic thinking, 
delusions, or suicidal or homicidal ideation.  There was no 
evidence of impairment in short or long-term memory or 
obsessive or ritualistic behaviors.  There was no history of 
panic attacks or impulse control problems.  The examiner 
indicated that the veteran was able to maintain his hygiene 
and activities of daily living well.  The Global Assessment 
of Functioning (GAF) score was 51.    

In March 2005, the veteran was evaluated by a private 
psychologist.   At that time, the veteran had been married 
for 22 years and he had just retired from the U.S. Postal 
Service after 25 years of service.  The veteran reported 
experiencing regular nightmares, isolation, depression, rage, 
and intrusive thoughts.  The GAF score was 55.  

In April 2005, the RO granted service connection for post-
traumatic stress disorder and assigned an initial disability 
rating of 30 percent disabling.  

VA treatment records dated in July 2005, reveal that the 
veteran presented for treatment appearing slightly disheveled 
and mildly malodorous.  His subjective symptomatology 
included avoidance symptoms, hyperarousal, sleep 
disturbances, poor concentration, hypervigilance, depression 
and crying spells.  Mental status examination revealed mild 
anxiety and depression; however, the examiner indicated that 
the veteran described worse depression than he appeared to 
have.  Although the veteran presented with complaints of 
being unable to remember some things, memory appeared grossly 
intact.  There was no evidence of psychotic symptoms.  
Insight and judgment were intact.  The veteran was diagnosed 
as having post-traumatic stress disorder with associated 
depression and some dissociative avoidance symptoms.  The GAF 
score was 50.  Later in July 2005, the veteran presented for 
treatment with complaints of depression and irritability.  
During the interview, he was pleasant and cooperative.  
Speech was appropriate and thought processes were logical and 
goal directed.  There was no evidence of any auditory or 
visual hallucinations.  Memory and cognition were intact.  
Range of affect, however, was constricted.  The veteran's 
depression and anxiety were characterized as mild to 
moderate.  There was no evidence of homicidal or suicidal 
ideation and impulse control was characterized as good.  The 
GAF score was 55.  

Subsequent VA treatment records dated from November 2005 to 
September 2007 consistently noted that the veteran was 
cooperative, friendly, alert, fully oriented, and well-
motivated.  There was no evidence of any hallucinations or 
suicidal or homicidal ideations.  Rather, his insight was 
routinely assessed as good.  In November 2005, his post-
traumatic stress disorder core symptomatology included 
hypervigilance, isolation, dreams, and poor sleep.  In May 
2006, the veteran' sleep was improved due to medication.  His 
mood was euthymic; however, affect was blunted.  In August 
2006, the veteran's nightmares were occurring on a very 
occasional basis and he was feeling comfortable around 
others.  His mood was euthymic; however, affect was blunted.  
At that time, he denied any feelings of depression.  In 
December 2006, his affect was blunted and his mood was mildly 
dysthymic.  His post-traumatic stress disorder was assessed 
as mild.  He reported only occasionally experiencing 
flashbacks, startle responses, and feelings of detachment.  
In March 2007, the veteran endorsed symptoms of increased 
startle responses, feelings of detachment, flashbacks, and 
nightmares.  In June 2007, his affect was full and mood was 
euthymic.  He denied any feelings of depression, anxiety, 
intrusive thoughts, or memories.  He indicated that he was 
sleeping better because of his medication.  His social 
activities included playing with his horse and fishing with 
friends.  In September 2007, his mood was a little depressed 
because his sister had been diagnosed as having terminal 
cancer.  Accordingly, his mood was mildly dysthymic.  The 
veteran, however, he was able to conduct his activities of 
daily living.  

Upon VA examination in December 2007, the veteran appeared 
appropriately dressed and groomed.  Additionally, he was 
cooperative throughout the interview.  The veteran reported 
that he slept relatively well and experienced nightmares only 
on rare occasion.  He endorsed symptoms of hyperarousal and 
occasional intrusive memories; however, he indicated that his 
difficulties with hypervigilance, anger, and irritability 
appeared to have significantly improved.  At that time, he 
was disturbed by his sister's recent death. The veteran 
remained married to his wife.  Mental status examination did 
not reveal any impairment in communication or any unusual 
behavior movements or dysfunctional behavior patterns.  
Abstract reasoning, concentration, and long and short-term 
memory were all within normal limits.  There was no evidence 
of thought disorder or paranoia.  His IQ was estimated to be 
approximately within the average range.  He denied any 
suicidal ideation.  His GAF was 55.  The examiner assessed 
the veteran's post-traumatic stress disorder as chronic but 
mild.  He indicated that the veteran's mood, sleep 
difficulties, and intrusive memories all appeared to have 
stabilized on his current regime of Celexa and psychotherapy.  
The veteran was competent to manage his funds and capable of 
performing his activities of daily living.   

VA treatment records dated from January 2008 to September 
2008 reveal that he veteran was cooperative and friendly 
throughout his treatment.  Additionally, there was no 
evidence of hallucinations or suicidal or homicidal 
ideations.  The veteran's insight remained good.  VA 
treatment records do reveal fluctuations in affect and mood.  
In January 2008, his affect was full; however, his mood was 
mildly dysthymic.  At that time, he was non-adherent to 
medication.  In June 2008, the veteran was compliant with his 
medication and his mood was again euthymic.  In September 
2008, the veteran's treatment provider noted that he actively 
engaged with his friends and playing with his horse and that 
he interacted appropriately with others.  At that time, the 
veteran did not exhibit any feelings of anxiety and he denied 
experiencing any period of irritability or intrusive thoughts 
or memories.  The veteran submitted that he was able to sleep 
at night.  

Analysis

Post-traumatic stress disorder is currently rated 30 percent 
under the General Rating Formula for Mental Disorders.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

The criteria for the next higher rating, 50 percent are 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  A GAF score 
in the range of 51 to 60 represents moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).

Neither the number of symptoms, nor the type of symptoms, nor 
the GAF score controls in determining whether the criteria 
for a 50 percent have been met.  It is the effect of the 
symptoms, rather that the presence of symptoms, pertaining to 
the criteria for a 50 percent rating, that is, occupational 
and social impairment with reduced reliability and 
productivity that determines the rating.

As for the effect of post-traumatic stress disorder on the 
veteran's employment, the record shows that the veteran was 
employed by the federal government for 32 and retired from 
the United States Postal Service after 25 years of service.  
The record does not demonstrate that the veteran retired in 
2005 due to his post-traumatic stress disorder. 

As for social relationships, including family, the veteran 
has been married for over 26 years and his interactions with 
others have increased throughout the pendency of this appeal. 
VA treatment records and the January 2008 VA examination 
report noted that the veteran enjoyed going on fishing trips 
with his friends.

Based on these findings, the symptoms have not resulted in 
occupational and social impairment with reduced reliability 
and productivity that are equivalent to the symptoms listed 
in the criteria for a 50 percent rating, namely, flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks (more than once a week); difficulty in 
understanding complex commands; impairment of short and long- 
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.

Also most of the symptoms listed in the criteria for a 50 
percent rating are not demonstrated such as circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; disturbances of motivation; or difficulty 
in establishing and maintaining effective work relationships.  
The veteran has experienced fluctuations in affect throughout 
the pendency of this appeal; however, these were attributed 
to dealing with personal problems such as sister's diagnosis 
of terminal cancer.

For these reasons on the basis of the evidence of record, 
including GAF scores in the range of 51-55, the effect of the 
symptomatology does not equate to or more nearly approximate 
the criteria for a 50 percent rating, that is, occupational 
and social impairment with reduced reliability and 
productivity under the General Rating Formula for Mental 
Disorders, Diagnostic Code 9411, and symptomatology not 
covered in the rating criteria, as well as symptoms 
associated with the diagnosis of post-traumatic stress 
disorder under DSM-IV.

Reconciling the various reports into a consistent disability 
picture, the veteran's symptoms have been not changed 
materially during the course of the appeal.  Rather, they 
appear to have improved.  His sleep disturbances, frequency 
of nightmares, irritability, isolative tendencies, 
depression, have all improved due to medication and therapy.  
Taking into account all the evidence and for the above 
reasons, the preponderance of the evidence is against a 
rating higher than 30 percent for post-traumatic stress 
disorder, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).

Shell Fragment Wounds

The veteran's claims for service connection for shell 
fragment wound residuals to the left thigh and left leg were 
received in November 2004.  In April 2005, the RO continued 
the 10 percent evaluations assigned for the left thigh shell 
fragment wound with retained metallic foreign body and the 
left leg shell fragment wound with retained metallic foreign 
body.  

Upon VA examinations in January 2005 and January 2008, the 
veteran ambulated with a normal gait.  He was able to walk on 
his heels and his tiptoes and tandem gait was normal.  
Standing balance with a narrow base was normal and it was not 
worsened on closing of the eyes.  While standing, the 
veteran's lower extremities were properly aligned.  Physical 
examination revealed three tiny scars.  One scar was the size 
of a peanut, located on the lower part of the left thigh.  
The other two scars were behind the left leg below the knee; 
one scar was the size of a pea and the other was 
approximately twice that big.  The scars were superficial, 
non-sensitive, and non-tender.  There was no evidence of 
thickening, soft tissue loss, keloid formation, 
hyperpigmentaion, ischema, or ulceration.  Additionally, the 
scars did not limit any function.  Sensation was normal in 
the vicinity of the scars.  The scars were determined to be 
stable.  

Muscle strength of the left levator muscle was normal.  Range 
of motion of left knee was within normal limits, from zero to 
135 degrees, and equal to the right knee.  There was no 
evidence of ligamentous laxity noted either on medial or 
lateral stress.  Anterior and posterior Drawer sign was 
negative.  Patellar crepitus, Lachman, and McMurray testing 
was negative.  There was no evidence of joint line 
tenderness.  DeLuca examination of the left knee was 
negative; there was no evidence of fatigability, 
incoordiantion, or loss of range of motion, on repetitive 
motion.  

The Board notes that January 2005 examiner opined that the 
veteran's low back pain was unrelated to the shrapnel 
injuries and that any degenerative joint disease changes of 
the left knee were also unrelated to the shrapnel injuries.  

Analysis

The veteran's left leg and left thigh disabilities involved 
shrapnel injury.  Thus, the provisions of 38 C.F.R. § 4.56 
offer guidance for evaluating muscle injuries caused by 
various missiles and other projectiles.  38 C.F.R. § 4.56 
directs, in pertinent part, that:

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.

(d) Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles -- (i) Type of injury. 
Simple wound of muscle without debridement or infection. (ii) 
History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus. No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles -- (i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.   Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles.  (i)	Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii)  History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

The veteran's left leg shell fragment wound with retained 
metallic foreign body has been evaluated as 10 percent 
disabling under the criteria under 38 C.F.R. § 4.73, 
Diagnostic Code 5311.  Diagnostic Code 5311 provides 
evaluations for disability of Muscle Group XI, the posterior 
and later rural muscles and muscles of the calf: (1) Triceps 
sure (gastronomies and soles); (2) tibia is posterior; 
(3) perineum longs; (4) perineum braves; (5) flexor hillocks 
longs; (6) flexor digit rum long's; (7) polities; and (8) 
plantar is.  The functions of these muscles are propulsion 
and plantar flexion of the foot (1); stabilization of the 
arch (2, 3); flexion of the toes (4, 5); and flexion of the 
knee (6).  This code provides a noncompensable rating for 
slight muscle injury, a 10 percent rating for moderate muscle 
injury, a 20 percent rating for moderately severe muscle 
injury, and a 30 percent rating for severe muscle injury.

The veteran's left thigh shell fragment wound with retained 
metallic foreign body has been evaluated as 10 percent 
disabling under the criteria under 38 C.F.R. § 4.73, 
Diagnostic Code 5313.  Diagnostic Code 5313 provides 
evaluations for disability of Muscle Group XIII, which 
evaluates injuries to muscle group XIII, a posterior thigh 
group that includes the hamstring complex of 2 joint muscles 
- (1) biceps femora's; (2) semimembranosus; and (3) 
semitendinosus.  The function of this Group is (1) extension 
of the hip and flexion of the knee; (2) outward and inward 
rotation of the flexed knee; and (3) acting with rectus 
femoris and sartorius synchronizing simultaneous flexion of 
hip and knee and extension of hip and knee by belt-over-
pulley action at the knee joint.  This code provides a 
noncompensable rating for slight muscle injury, a 10 percent 
rating for moderate muscle injury, a 20 percent rating for 
moderately severe muscle injury, and a 30 percent rating for 
severe muscle injury.

In this case, the service medical records do not reveal that 
the veteran's shell fragment wounds to the left thigh and 
left leg were characterized by through and through or deep 
penetrating wounds.

Additionally, there is no service or post-service medical 
evidence of any loss of deep fascia or muscle substance, 
impairment of muscle tonus, loss of power, or lowered 
threshold of fatigue.  The service records are silent for any 
complaints or findings in this regard.  As for the post-
service medical evidence, to include VA two examinations, 
there is no objective evidence of any muscle impairment 
relative to the left thigh or left leg.  Rather, VA 
examinations, dated in 2005 and 2008, demonstrated range of 
motion of left knee from zero to 135 degrees and full 
strength in left levator muscle.  

In short, the medical evidence does not demonstrate 
disability pictures reflective of moderately severe 
impairment involving either the veteran's left thigh, Muscle 
Group XI, or left leg, Muscle Group XIII, as would be 
required for 20 percent disability ratings under Diagnostic 
Codes 5311 and 5313, respectively.  Accordingly, on the basis 
of muscle damage initial ratings higher than 10 percent for 
left leg shell fragment wounds with retained metallic foreign 
body and for left thigh shell fragment wound with retained 
metallic foreign body are not warranted.  38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.56, 4.73, and Diagnostic Codes 5311 and 5313.

In regard to any limited motion or functional equivalent of 
limited motion due to pain, the Board again notes that there 
is no medical evidence that he has motion that is actually or 
functionally limited at all.  The examination reports have 
all shown that the wounds to the left leg and left thigh are 
essentially asymptomatic.

In regard to scarring, the Board notes that, under 38 C.F.R. 
§ 4.118, a 10 percent evaluation is warranted for 
superficial, poorly nourished scars with repeated ulceration. 
38 C.F.R. § 4.118, Diagnostic Code 7803.  Under Diagnostic 
Code 7804, a 10 percent rating is also warranted for 
superficial scars which are tender and painful on objective 
demonstration.  Other scars may be evaluated on the basis of 
limitation of function of the part involved. 38 C.F.R. § 
4.118, Diagnostic Code 7805.  In this case, however, there is 
no medical evidence of a tender or painful scarring or 
limitation of function of the left thigh or left leg.  
Additionally, the left thigh scar is the size of a peanut and 
the left leg scars are the size of a pea and the other is 
twice the size of pea.  Moreover, the veteran reported no 
complaints with regards to his scarring.  Accordingly, a 
separate evaluation is not warranted for the veteran's 
scarring.

In light of the aforementioned evidence and for the above 
reasons, the preponderance of the evidence is against rating 
higher than 10 percent left leg shell fragment wounds with 
retained metallic foreign body and left thigh shell fragment 
wound, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).


ORDER

An initial rating higher than 30 percent for post-traumatic 
stress disorder is denied.

A rating higher than 10 percent for left leg shell fragment 
wounds with retained metallic foreign body is denied.

A rating higher than 10 percent for left thigh shell fragment 
wound with retained metallic foreign body is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


